680 S.E.2d 711 (2009)
Michelle STOJANIK, on behalf of the Estate of and the Heirs of the Estate of Bonnie Lyn N. Woodring
v.
R.E.A.C.H. of JACKSON COUNTY, INC.
No. 539P08.
Supreme Court of North Carolina.
June 17, 2009.
Brett Dressier, Charlotte, for Michelle Stojanik.
Leila W. Rogers, Charlotte, for R.E.A.C.H. of Jackson County.
Prior report: ___ N.C.App. ___, 668 S.E.2d 786.

ORDER
Upon consideration of the petition filed on the 8th of December 2008 by Petitioner in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Denied by order of the Court in conference, this the 17th of June 2009.